Citation Nr: 9925531	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a neck and 
upper back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

At a hearing before a member of the Board of Veterans' 
Appeals (Board) in May 1999, the veteran and her 
representative indicated that the issues of entitlement to 
service connection for headaches and entitlement to service 
connection for hearing loss were also on appeal.  A review of 
the record reflects that in an August 1998 rating decision, 
the Regional Office (RO) denied service connection for "an 
upper back and back condition to include limitation of use of 
arms and numbness of hands."  The RO also determined that 
the veteran's claims of entitlement to service connection for 
headaches and hearing loss were not well grounded.  The 
veteran had already submitted a notice of disagreement and a 
substantive appeal as to the denial of her claim of 
entitlement to service connection for her neck and back 
condition.  However, it does not appear that the veteran has 
filed a notice of disagreement as to the RO's denial of her 
claims of entitlement to service connection for headaches and 
for hearing loss.  Even assuming the veteran's hearing 
transcript is sufficient to amount to a notice of 
disagreement as to those issues under 38 C.F.R. § 20.201 
(1998), those issues are not properly before the Board for 
appellate consideration as a statement of the case has not 
been issued by the RO.  Thus, the issues of entitlement to 
service connection for headaches and entitlement to service 
connection for hearing loss are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a neck and upper back injury, including 
limitation of the use of both arms and numbness of the hands, 
may not be disassociated from an injury incurred during 
service.



CONCLUSION OF LAW

Residuals of a neck and upper back injury, including 
limitation of the use of both arms and numbness of the hands, 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of her claim 
has been satisfied.  38 U.S.C.A. §  5107(a).

Factual Background

Service medical records reflect the veteran was in a motor 
vehicle accident in November 1969.  The veteran complained of 
a severe headache, pain in the cervical area, hearing loss, 
and tingling all over her body.  Various impressions of 
cervical strain and chronic cervical strain were noted.  X-
ray examination of the cervical spine was noted as within 
normal limits.  

VA radiology reports of the cervical and lumbar spine dated 
in November 1994 reflect minor degenerative changes of the 
cervical spine, degenerative changes of the lumbar spine, and 
a normal thoracic spine.  

Upon VA general medical examination dated in November 1994, 
the veteran complained of pain in the cervical and thoracic 
spine on a daily basis.  The veteran also complained of pain 
and numbness involving both upper extremities.  Examination 
of the cervical spine revealed forward flexion limited to 20 
degrees, extension backward limited to 10 degrees, right 
lateroflexion limited to 30 degrees, left lateroflexion 
limited to 25 degrees, rotation to the right limited to 35 
degrees and rotation to the left limited to 40 degrees.  
Further examination revealed mild paravertebral muscle spasm 
and minimal pain on motion.  Examination of the thoracic and 
lumbar spine revealed forward flexion limited to 70 degrees, 
extension backward limited to 10 degrees, right lateroflexion 
limited to 20 degrees, left lateroflexion limited to 30 
degrees, rotation to the right limited to 25 degrees, and 
rotation to the left limited to 30 degrees.  Further 
examination revealed minor scoliosis of the lumbar spine with 
convexity towards the left, mild paravertebral muscle spasm, 
and minimal pain on motion.  The examiner noted deep tendon 
reflexes and pinprick and vibratory sensations were slightly 
depressed in both upper extremities.  Relevant impressions of 
status post acute sprain involving the cervical spine, 
degenerative osteoarthritis involving the cervical spine, and 
cervical radiculopathy involving both upper extremities were 
noted.

A July 1995 statement from C. L. reflects she had known the 
veteran since 1979 and had known her to have severe upper 
back and neck problems as well as violent headaches.  

An August 1995 letter from a private chiropractor, Dr. J. 
Weinstein, reflects an impression of thoracic osteoarthritis 
with possible degenerative joint disease from the sixth 
through the ninth thoracic vertebrae.  The chiropractor 
further opined it was uncommon to see this much 
osteoarthritis on an anterior/posterior x-ray for a patient 
as young as the veteran.  

A September 1995 letter from a private physician, Dr. M. G., 
reflects the veteran was treated at his office from January 
1989 to June 1989 for upper back pain, neck pain, and 
headaches.  

A written statement from a VA physician, Dr. J. W., dated in 
April 1996 reflects that magnetic resonance imaging of the 
veteran's cervical spine revealed bone spurs at the 
uncovertebral joint, a posterolateral disc herniation with 
foraminal stenosis bilaterally, right greater than left, at 
C5-6.  Small paracentral C6-7 and central C3-4 disc 
herniation was also noted.  It was further noted that plain 
films of the cervical spine showed degenerative changes at 
C5-6 with osteophytes and disc space narrowing at C5-6.  
Foraminal narrowing of C2-3 and C4-5 on the left side was 
also noted.  The physician opined that this was most likely a 
process which occurred over a 10 to 20 year period and may 
well be contributed to by the traumatic injury which the 
veteran experienced many years ago.  The physician further 
noted these changes were likely causing the veteran's upper 
extremity problems.  

An April 1996 letter from a private chiropractor, Dr. J. 
Weinstein, stated the veteran had permanent conditions in her 
cervical and upper thoracic spine.  Pain and loss of range of 
motion were noted in both the cervical and thoracic spine.  
The chiropractor opined the veteran's pain was 
musculoskeletal in nature due to a permanent soft tissue 
injury.  The chiropractor further opined these conditions had 
been in existence since a car accident in 1969.  In order for 
these conditions to be as severe as they were at this time, 
these conditions had taken 15-20 years to progress to this 
state.  

At a RO hearing in April 1996, the veteran testified that she 
had received treatment for her upper back and neck pain for 
the past 20 years, but was unable to obtain many of her 
medical records.  (Transcript, pages 2-3).  

A letter dated in April 1996 from A. L. reflects she rented a 
room to the veteran from February to June of 1971, and during 
that time the veteran suffered from headache pain.  A. L. 
also stated she drove the veteran to a clinic to see a 
physician.  

Upon VA neurological examination dated in November 1997, a 
relevant assessment of pain and paresthesias in the cervical 
spine and in the distal arms bilaterally, with the left side 
being much more affected than the right was noted.  It was 
noted that some disease in the cervical spine especially at 
the C5-6 level could account for the pain in the veteran's 
shoulder and the subtle weakness in her left deltoid.  
However, the examiner also noted signs of peripheral nerve 
involvement were also present.  The examiner noted it was 
very possible the veteran's cervical spine problems could 
have initiated with the 1969 car accident, and it was also 
possible that some of her peripheral nerve problems could 
have begun with that initial accident, although it was 
impossible at this point to say how much further activity 
since 1969 had contributed to both of these problems.  In an 
addendum dated in June 1998, the examiner noted that 
electromyography studies of the upper extremities were 
normal.  

At her hearing before a member of the Board in May 1999, the 
veteran testified that she experienced severe back, neck, and 
head pain after a motor vehicle accident in 1969.  
(Transcript, pages 4-5).  The veteran also testified that she 
was treated from 1970 to 1971 at the Santa Barbara Medical 
Clinic in Santa Barbara, California, but was unable to obtain 
the medical records.  (Transcript, page 6).  The veteran 
testified that since her automobile accident in November 
1969, she had experienced problems with her neck and back on 
a more or less continual basis.  (Transcript, page 20).

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim for service connection for residuals of a neck and 
upper back injury, to include limitation of the use of both 
arms and numbness of the hands, is in relative equipoise.

In support of the veteran's claim, service medical records 
reflect the veteran was in a motor vehicle accident in 
November 1969, and complained of pain in the cervical area, 
severe headache, hearing loss, and tingling all over her 
body.  Various impressions of cervical strain and chronic 
cervical strain were noted.  A July 1995 statement from C. L. 
reflects she had known the veteran since 1979 and had known 
her to have severe upper back and neck problems.  A written 
statement from a VA physician, Dr. J. W., dated in April 1996 
reflects that magnetic resonance imaging of the veteran's 
cervical spine revealed bone spurs at the uncovertebral 
joint, a posterolateral disc herniation with foraminal 
stenosis bilaterally, right greater than left, at C5-6.  
Small paracentral C6-7 and central C3-4 disc herniation was 
also noted.  It was further noted that plain films of the 
cervical spine showed degenerative changes at C5-6 with 
osteophytes and disc space narrowing at C5-6.  Foraminal 
narrowing of C2-3 and C4-5 on the left side was also noted.  
The physician opined that this was most likely a process 
which occurred over a 10 to 20 year period and may well be 
contributed to by the traumatic injury which the veteran 
experienced many years ago.  The physician further noted 
these changes were likely causing the veteran's upper 
extremity problems.  

Additionally, in an April 1996 letter a private chiropractor, 
Dr. J. Weinstein, opined that the veteran's pain was 
musculoskeletal in nature due to a permanent soft tissue 
injury.  The chiropractor further opined these conditions had 
been in existence since a car accident in 1969.  In order for 
these conditions to be as severe as they were at this time, 
these conditions had taken 15-20 years to progress to this 
state.  Finally, upon VA neurological examination dated in 
November 1997, the examiner noted it was very possible that 
the veteran's cervical spine problems could have initiated 
with the 1969 car accident, and it was also possible that 
some of her peripheral nerve problems could have begun with 
that initial accident, although it was impossible at this 
point to say how much further activity since 1969 had 
contributed to both of these problems.

The Board recognizes the absence of documentation of medical 
treatment for this condition prior to 1994.  However, the 
veteran has presented affidavits reflecting upper back and 
neck problems in the 1970's as well as doctor visits in the 
1970's.  Furthermore, in light of the above-referenced 
medical evidence regarding the etiology of the veteran's 
cervical spine problems, it appears that there is an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  



ORDER

Service connection for residuals of a neck and upper back 
injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

